—Order of disposition, Family Court, New York County (George L. Jurow, J.), entered April 22, 1993, which adjudicated appellant a juvenile delinquent following a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled *6substance in the seventh degree, and placed him with the New York State Division for Youth for a period of 12 months, unanimously reversed on the law, without costs, and the petition dismissed.
As respondent presentment agency concedes, under Matter of Rodney J. (194 AD2d 342, lv granted 196 AD2d 686), the certification that the laboratory report annexed to the petition was a true copy of the original does not establish a non-hearsay prima facie case that the substance seized from appellant was cocaine, and, accordingly, the petition must be dismissed. In view of the foregoing, we do not address appellant’s other claims. Concur — Murphy, P. J., Sullivan, Kupferman, Asch and Kassal, JJ.